Title: From George Washington to Major General Horatio Gates, 21 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir.
            Head Quarters Fredericksburgh 21st Otbr 1778
          
          I am just now favoured with your letter of this instant.
          The motions and movements among the enemy still continue to point the same way with the late information which I transmitted. I am Sir Your most obt servt
          
            Go: Washington
          
        